In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-09-00003-CR

______________________________



KAREN ROBERTS, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 76th Judicial District Court

Titus County, Texas

Trial Court No. CR 14443







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM OPINION


	Karen Roberts appeals from her conviction of indecency with a child.  See Tex. Penal Code
Ann.  § 21.11(a)(1) (Vernon 2003).  She was sentenced to ten years' confinement and a fine of
$10,000.00.  Roberts is not indigent.
	Roberts filed her notice of appeal November 7, 2008.  The clerk's record was filed
February 13, 2009, and the reporter's record was due December 19, 2008, and has not been filed. 
Roberts's retained attorney filed a motion to withdraw, stating that he had been entirely unable to
convince Roberts to cooperate, communicate, stay in contact with him, or sign the certification of
right to appeal.  Counsel further detailed in his motion the difficulties he encountered in attempting
to contact Roberts, or to obtain direction from her concerning the continuation or termination of her
appeal.  Counsel mailed a copy of that motion to Roberts, and also met all the requirements of
Rule 6.5 of the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 6.5.  On February 24, 2009,
this Court granted counsel's motion to withdraw.  On that same date, this Court also mailed a letter
to the last known address Roberts had provided to counsel providing Roberts with ten days in which
to retain different counsel to pursue the appeal or to take other action showing her continuing
intention to effectively pursue this appeal, and informed Roberts that if she had not contacted this
Court within ten days of the date of our letter with such information, the appeal would be subject to
dismissal for want of prosecution. 
	Roberts has not contacted this Court.  The reporter's record is now over three months past
due, and she has not contacted the reporter to make arrangements to pay for the record.  She has not
filed a brief based on the clerk's record alone.  She has not retained different counsel to represent her
on appeal.
	Accordingly, we dismiss this appeal for want of prosecution.  See Stavinoha v. State, 82
S.W.3d 690, 691 (Tex. App.--Waco 2002, no pet.); Bush v. State, 80 S.W.3d 199, 200 (Tex.
App.--Waco 2002, no pet.); see also McDaniel v. State, 75 S.W.3d 605, 605-06 (Tex.
App.--Texarkana 2002, no pet.); Rodriguez v. State, 970 S.W.2d 133, 135 (Tex. App.--Amarillo
1998, pet. ref'd). 


						Bailey C. Moseley
						Justice

Date Submitted:	April 9, 2009
Date Decided:		April 10, 2009

Do Not Publish

0;                               Justice
 
Date Submitted:      April 10, 2006
Date Decided:         June 6, 2006

Do Not Publish